Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00500-CV

                        IN THE INTEREST OF B.G.R., A Child

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-00717
                          Honorable Larry Noll, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant Miguel Rodriguez.

      SIGNED September 4, 2013.



                                             _________________________________
                                             Rebeca C. Martinez, Justice